Case 6:20-cv-00988-ADA Document 1-12 Filed 10/20/20 Page 1 of 10




            Exhibit 12
                              Case 6:20-cv-00988-ADA Document 1-12 Filed 10/20/20 Page 2 of 10




T-Mobile Smartphones with AI Scene Detection - See product list at end of chart for models

Infringement of the ‘147 patent
Claim 1                      Evidence
1. A method of controlling   T-Mobile Smartphones that include the AI Scene Detection perform a method of controlling exposure
exposure of a scene image of a scene image.
comprising the steps of;
                             For example, the smartphone includes a Scene Detection function to recognize many different types
                             of scenes (e.g. fireworks, food, sunrise/sunsets, moon etc.) and intelligently control the camera to
                             produce photographs with optimal quality.



                                   [6]

(a) sensing a scene for            The T-Mobile Smartphone with the AI Scene Detection senses a scene for image data including scene
image data including scene         brightness data from at least a first set of multiple regions of the scene including a subject region.
brightness data from at
least a first set of a plurality   For example, in order to correctly alter the brightness to produce a photograph with optimal quality,
of regions of the scene            the smartphone senses the brightness of various areas in a scene, which includes at least one area
including a subject region;        that has a subject (e.g. flower). This ability aids the AI Scene Detection to automatically detect bright
                                   scenes that may have people, animals or objects as subjects, and less bright scenes such as sunrises
                                   and sunsets that typically have the sun and horizon as the subject.




                                                                                                                                               1
                           Case 6:20-cv-00988-ADA Document 1-12 Filed 10/20/20 Page 3 of 10




                              [7]
(b) deriving values           The T-Mobile Smartphone with the AI Scene Detection derives values representative of a brightness
representative of a           map of the scene in accordance with scene brightness data values corresponding to each of a first set
brightness map of the         of regions.
scene in accordance with
scene brightness data         For example, in order to correctly alter the brightness to produce an optimal photograph, the
values corresponding to       smartphone determines the brightness of the various areas in the scene, which are representative of a
each of a first set of        brightness map. Note that all of the areas in the image below are properly exposed, that is, none of
regions;                      the light areas are blown-out (overexposed) and the dark areas are bright enough to show some
                              detail.




                                                                                                                                      2
                          Case 6:20-cv-00988-ADA Document 1-12 Filed 10/20/20 Page 4 of 10




                               [7]

(c) sensing the scene for      The T-Mobile Smartphone with the AI Scene Detection senses the scene for image data including
image data including range     range data from at least a second set of regions in the scene.
data from at least a second
set of regions in the scene;   For example, in order to perform the Bokeh blur function, the smartphone has a 5 Megapixel depth
                               sensing camera that senses image range data from multiple areas of the image (e.g. foreground and
                               background). In the image below, the dimly lit flowers are in the foreground and the brightly lit
                               flowers are in the background. [9]




                                                                                                                                   3
                        Case 6:20-cv-00988-ADA Document 1-12 Filed 10/20/20 Page 5 of 10




                             [7]

(d) deriving values          The T-Mobile Smartphone with the AI Scene Detection derive values representative of a range map in
representative of a range    accordance with range data values corresponding to each of the second set of regions and utilizing the
map in accordance with       values representative of a range map to determine a subject in the scene.
range data values
corresponding to each of     For example, the smartphone calculates range values to determine the foreground and background
the second set of regions    areas and determines a subject in the scene. For example, in the image below with Bokeh effect
and utilizing the values     present, the flower in the overlaid yellow circle is identified by the smartphone as the subject and the
representative of a range    Bokeh effect is not applied to it, whereas the Bokeh effect is applied to the foreground and
map to determine a subject   background areas.
in the scene; and,




                                                                                                                                    4
                          Case 6:20-cv-00988-ADA Document 1-12 Filed 10/20/20 Page 6 of 10




                              [7]

(e) comparing the range       The T-Mobile Smartphone with the AI Scene Detection compare the range map with the scene
map with the scene            brightness map for determining a relationship between scene brightness and the subject brightness.
brightness map for
determining a relationship    For example, as shown in the image below, the smartphone has correctly determined the relationship
between scene brightness      between the brightness of the identified subject (flower in the overlaid yellow circle) and the flowers
and the subject brightness;   in the foreground and background, such the subject is properly exposed while the foreground and
and,                          background areas are adequately exposed without being over of under exposed.




                                                                                                                                    5
                          Case 6:20-cv-00988-ADA Document 1-12 Filed 10/20/20 Page 7 of 10




                               [7]
(f) controlling the exposure   The T-Mobile Smartphone with the AI Scene Detection controls the exposure by controlling artificial
by controlling artificial      illumination upon the scene, whereby a relationship of ambient and artificial illumination is generally
illumination upon the          obtained based on the relationship between scene brightness and the subject brightness.
scene, whereby a
relationship of ambient and    For example, the result of scene recognition depends on the scene illumination as well as the location
artificial illumination is     of the subject in the scene. The smartphone has a built-in flash, which in “Auto” mode automatically
generally obtained based       illuminates the subject, as needed, depending on the ambient lighting conditions of the scene. In the
on the relationship            example image shown previously because the scene was well lit the AI Scene Detection chose not to
between scene brightness       fire the flash, as would normally happen when the camera is in Auto Mode and the scene is dark.
and the subject brightness.    Under other conditions, for example dark scenes where the subject is not illuminated (e.g. a person at
                               night), the camera would fire the flash.




                                                                                                                                         6
                      Case 6:20-cv-00988-ADA Document 1-12 Filed 10/20/20 Page 8 of 10




                          [8]



Product List:

REVVL 5G TD-LTE US 128GB T790W / T790Z
REVVL 4+ TD-LTE US 5062W / 5062Z
REVVL 4 LTE US 5007W / 5007Z
REVVLRY TD-LTE US 32GB XT1952-T
REVVLRY+ TD-LTE US XT1965-T




                                                                                         7
                        Case 6:20-cv-00988-ADA Document 1-12 Filed 10/20/20 Page 9 of 10




References:

[1] REVVL 5G TD-LTE US 128GB T790W / T790Z
http://phonedb.net/index.php?m=device&id=17410&c=t-mobile_revvl_5g_td-
lte_us_128gb_t790w__t790z__tcl_t1b_5g&d=detailed_specs#section14

[2] REVVL 4+ TD-LTE US 5062W / 5062Z
http://phonedb.net/index.php?m=device&id=17409&c=t-mobile_revvl_4plus_td-lte_us_5062w__5062z__tcl_5062

[3] REVVL 4 LTE US 5007W / 5007Z
http://phonedb.net/index.php?m=device&id=17408&c=t-
mobile_revvl_4_lte_us_5007w__5007z__tcl_5007b&d=detailed_specs#section14

[4] REVVLRY TD-LTE US 32GB XT1952-T
http://phonedb.net/index.php?m=device&id=15348&c=t-mobile_revvlry_td-lte_us_32gb_xt1952-t__motorola_channel

[5] REVVLRY+ TD-LTE US XT1965-T
http://phonedb.net/index.php?m=device&id=15345&c=t-mobile_revvlryplus_td-lte_us_xt1965-t__motorola_lake

[6] REVVL 4+
https://www.t-mobile.com/business/cell-phone/t-mobile-revvl-4plus-steel-gray-64gb

[7] T-Mobile REVVL 4 Plus
https://www.metrobyt-mobile.com/shop/phones/details/T-Mobile-REVVL-4-Plus-64GB-Steel-Gray/610214664877

[8] T-Mobile REVVL 4 User Manual
http://files.customersaas.com/files/6H5iLzhjmS1r3PdN-w3Xxm6i.pdf

[9] REVVL 4 Plus (Metro by T-Mobile) - Hands On!
https://www.youtube.com/watch?v=ghWjsf0MNAE



                                                                                                              8
Case 6:20-cv-00988-ADA Document 1-12 Filed 10/20/20 Page 10 of 10




                                                                    9
